MEMORANDUM **
Sanjiv Kumar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to reapply for asylum based upon changed country conditions. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA acted within its discretion in denying as untimely Kumar’s motion to reopen because it was filed nearly one year after the BIA’s final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of final administrative removal order), and Kumar failed to present new and material evidence of changed conditions in India, see 8 U.S.C. § 1229a(c)(7)(C)(i) (no time limit on motion to reopen to apply for asylum based on changed country conditions).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cír. R. 36-3.